 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERALD SPENCE,                                      No. 2:16-cv-1828 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    G. KAUR, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. This action proceeds on plaintiff’s claim
18   that in 2016, defendant Kaur retaliated against plaintiff at California State Prison, Solano. (See
19   ECF Nos. 25, 27.) By this order, the undersigned addresses plaintiff’s motions to strike, and his
20   motion for protective order as to his deposition that took place on April 11, 2019. Following
21   resolution of those motions, the undersigned addresses the impending dispositive motions
22   deadline in light of the pendency of additional discovery motions, and plaintiff’s motion to
23   amend.
24   I. Plaintiff’s Motions to Strike
25            Plaintiff moves to strike various filings by defendants, claiming the filings were untimely.
26   (ECF Nos. 77, 79.) However, as argued by defendants, plaintiff failed to take into account Rules
27   6(a) and 6(d) of the Federal Rules of Civil Procedure, which extend response dates an additional
28
                                                         1
 1   three days for mailing, and further extend deadlines to the following Monday where deadlines end

 2   on a Saturday or Sunday. Id. Moreover, as to his motion to compel with sanctions and request

 3   for protective order, plaintiff’s service by mail dates were extended to April 15, 2019, by his own

 4   correction to the dates of service filed on April 22, 2019. (ECF No. 68.) Given such extensions,

 5   all of defendant’s oppositions were timely filed and plaintiff’s motions to strike are denied.

 6   II. Plaintiff’s Motion for Protective Order re Deposition

 7          On April 18, 2019, plaintiff filed a motion for protective order in connection with his

 8   April 11, 2019 deposition, seeking an order striking the deposition, or limiting its use. Plaintiff

 9   contends that defendant bullied plaintiff for discovery, and circumvented the work-product

10   doctrine by attempting to solicit plaintiff’s thought process through deposition and

11   interrogatories. (ECF No. 67 at 1.) Plaintiff also contends the deposition notice was defective.

12   Defendant opposes the motion on multiple grounds: plaintiff does not seek to preclude

13   prospective discovery; plaintiff failed to prove any of his deposition testimony was protected by

14   the work product doctrine; plaintiff failed to prove he was improperly forced to produce

15   documents; and failed to demonstrate the deposition was improperly noticed. Defendant argues

16   that plaintiff failed to demonstrate good cause for a protective order by showing specific

17   prejudice or harm, and there is no evidence that plaintiff’s deposition testimony contains

18   privileged information.

19          A. Applicable Standards

20          The party seeking a protective order must show good cause. Fed. R. Civ. P. 26(c)(1). The
21   moving party must make a clear showing of a particular and specific need for the order.

22   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). “The party who resists

23   discovery has the burden to show discovery should not be allowed.” Id. “[B]road allegations of

24   harm, unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c)

25   test.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003) (internal

26   quotes omitted). Relevant factors include whether: (a) the information is being sought for a
27   legitimate purpose; (b) disclosure will violate any privacy interest or cause a party

28   embarrassment; (c) disclosure is important to public health and safety; (d) sharing such
                                                        2
 1   information will promote fairness and efficiency in the litigation; (e) the party seeking the

 2   protective order is a public entity or official; and (f) the case involves issues of public importance.

 3   See In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011).

 4           Upon a showing of good cause, a district court may issue a protective order “‘which

 5   justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue

 6   burden or expense,’ including any order prohibiting the requested discovery altogether, limiting

 7   the scope of the discovery, or fixing the terms of disclosure.” Fed. R. Civ. P. 26(c); see also

 8   Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004). “The burden is upon the party

 9   seeking the [protective] order to ‘show good cause’ by demonstrating harm or prejudice that will

10   result from the discovery.” Rivera, 364 F.3d at 1063. “If a court finds particularized harm will

11   result from disclosure of information to the public, then it balances the public and private interests

12   to decide whether a protective order is necessary.” Phillips ex rel. Estates of Byrd v. General

13   Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).

14           B. Discussion

15           Generally, parties seek protective orders to prevent a deposition from taking place, and

16   must demonstrate “good cause” -- specific prejudice or harm -- before the order will issue.

17   Cadent Ltd. v. 3M Unitek Corp., 232 F.R.D. 625, 629 (C.D. Cal. 2005); Phillips v. GMC, 307

18   F.3d 1206, 1210-11 (9th Cir. 2002) (party resisting discovery bears burden of demonstrating why

19   it is entitled to relief). Logically, such protective orders must be sought before the deposition

20   takes place. However, here, plaintiff seeks an order striking his entire deposition testimony after
21   the deposition was completed. As argued by defendant, the purpose of a protective order is to

22   excuse a party from producing information in response to a discovery request. (ECF No. 74 at 4.)

23   Plaintiff fails to identify any legal authority to support striking an entire deposition after it was

24   completed.

25           Rather, as defendant points out, an appropriate post-deposition remedy might be a request

26   to seal the deposition under Fed. R. Civ. P. 26(c)(1)(A)(F). (ECF No. 74 at 4, n.3.) But plaintiff
27   does not argue or adduce evidence that he has a compelling privacy interest in the deposition

28   transcript, or that any such privacy interest would outweigh the public’s right to access such
                                                         3
 1   deposition testimony. See Fed. R. Civ. P. 26(c)(1)(F)-(H); see also Kamakana v. City and County

 2   of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (party seeking to seal a judicial record must

 3   articulate compelling reasons in favor of sealing).

 4          In any event, plaintiff fails to demonstrate good cause for an order striking the entire

 5   deposition transcript or limiting or prohibiting its use. Defendants are entitled to depose plaintiff,

 6   and to learn facts plaintiff alleges support his cause of action. As stated above, the purpose of

 7   discovery is to avoid surprises; if plaintiff has evidence pertinent to his claims, he has a duty and

 8   obligation to disclose such evidence during discovery or risk having such evidence barred at trial

 9   based on a failure to disclose. As to the documents provided to defense counsel at the deposition,

10   plaintiff concedes that most or all of the documents he produced during the deposition were

11   discovery motions “already in [defense counsel’s] possession.” (ECF No. 67 at 2; Spence Depo.

12   at 13-14, 17-19.) The deposition transcript confirms that plaintiff withheld documents he

13   believed were privileged. (Spence Depo. at 14:1-10; 20-21.) Plaintiff identifies no specific

14   document he contends is privileged but he was required to turn over during the deposition.

15          Further, plaintiff contends that defense counsel “repeatedly asked about the beliefs,

16   thoughts, theories, impressions, opinions, and conclusions, including ‘deliberative processes.’”

17   (ECF No. 67 at 2-3.) Plaintiff claims such questions are improper and not subject to disclosure

18   because they are protected by the “work product” privilege dealt with in the leading case of

19   Hickman v. Taylor, 329 U.S. 495 (1947) (now governed by Fed. R. Civ. P. 26(b)(3)). However,

20   plaintiff’s deposition is 126 pages long; plaintiff fails to identify a page number or even a specific
21   question that he believes violated such work product privilege. This court is not required to

22   review the entire deposition transcript in an attempt to figure out which questions plaintiff

23   contends were inappropriate.1 In addition, he fails to specifically identify what testimony would

24   harm or prejudice him. His bald claims that he was required to divulge raw factual information,

25   1
       Error! Main Document Only.The court is not required to scour the record in search of
26   potential evidence or arguments. See Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996) (“It is
     not our task, or that of the district court, to scour the record in search of a genuine issue of triable
27   fact.”). See also Error! Main Document Only.Swisher v. Collins, 2009 WL 1658031, *15 (D.
     Idaho 2009) (“Error! Main Document Only.The court is not required to ferret out facts from the
28   entire record to support the Plaintiffs’ arguments.).
                                                            4
 1   opinion work product, and impeachment or rebuttal information (ECF No. 67 at 3) are

 2   insufficiently detailed to demonstrate harm or prejudice. Thus, plaintiff’s motion for a protective

 3   order is denied.2

 4          Improper Notice

 5          Finally, as to his claim that the deposition was improperly noticed, the undersigned has

 6   reviewed the notice and finds the notice complies with Rule 30(b)(1) of the Federal Rules of Civil

 7   Procedure. (ECF No. 67 at 7-8.) Rule 30(b)(1) does not require the deposition notice to identify

 8   whether the deposition is being taken under Rule 30(b)(1) or 30(b)(6), or that the notice contain

 9   any of the information specified under Rule 30(b)(5)(A). Moreover, the deposition notice

10   incorporated a request for production of documents which properly required plaintiff to produce

11   pertinent documents for inspection and copying at the deposition. (ECF No. 67 at 8.) Finally, as

12   argued by defendants, the failure to append, or provide plaintiff with, a proof of service for the

13   deposition notice does not warrant an order striking the deposition because plaintiff confirmed

14   during the deposition that he received the deposition notice. (Spence Depo. at 5:15-25; 6:1-2.)

15   Moreover, the notice of deposition appended as an exhibit to the deposition reflects that plaintiff

16   was personally delivered a copy of the notice on March 25, 2019. (Id., Ex. A.) Plaintiff’s

17   reliance on Rules 4 and 5 of the Federal Rules of Civil Procedure is unavailing because such rules

18   are not relevant; neither rule requires that a deposition notice must be accompanied by a proof of

19   service when served on deponent. Moreover, as argued by defendants, the cases cited by plaintiff

20   do not impose such a requirement. (See ECF No. 74 at 12:15-22.) Thus, plaintiff’s motion to
21   strike the deposition based on an allegedly improper notice is denied.

22   III. Scheduling Implications

23          At present, four motions remain pending: plaintiff’s motion to amend and three motions

24   to compel discovery. Because the court has not yet ruled on these motions, it is unclear whether

25   additional responses to discovery will be required which could impact the briefing on dispositive

26   motions. In light of the impending dispositive motion deadline, July 19, 2019, such deadline is
27
     2
       Plaintiff is advised that the denial of such motion does not preclude him from raising specific
28   evidentiary objections at trial. See Fed. R. Civ. P. 32(b).
                                                         5
 1   vacated and will be reset upon resolution of these remaining motions. See Johnson v. Mammoth

 2   Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (“The district court is given broad discretion

 3   in supervising the pretrial phase of litigation.”) No party shall file a dispositive motion until

 4   further court order.

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s motions to strike (ECF Nos. 77, 79) are denied;

 7             2. Plaintiff’s motion for protective order (ECF No. 67) is denied;

 8             3. Discovery is closed;

 9             4. The July 19, 2019 dispositive motion deadline is vacated; no party shall file a

10   dispositive motion pending further order of the court.

11   Dated: June 20, 2019

12

13

14
     /spen1828.mts
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         6
